Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 1 of 7
                           Exhibit 3
Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 2 of 7
                           Exhibit 3
Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 3 of 7
                           Exhibit 3
Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 4 of 7
                           Exhibit 3
Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 5 of 7
                           Exhibit 3
Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 6 of 7
                           Exhibit 3
Case 3:16-cv-01345-AWT Document 164-4 Filed 03/11/19 Page 7 of 7
                           Exhibit 3
